UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 12-6939


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

KOVA DUAN WRIGHT,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.      Richard L.
Voorhees, District Judge. (5:01-cr-00005-RLV-12)


Submitted:   September 18, 2012          Decided:   September 26, 2012


Before GREGORY, DUNCAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kova Duan Wright, Appellant Pro Se. John George Guise, OFFICE OF
THE UNITED STATES ATTORNEY, Charlotte, North Carolina; Amy
Elizabeth Ray, Assistant United States Attorney, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Kova Duan Wright appeals the district court’s order

denying   his   motion   under   18   U.S.C.   § 3582(c)(2)   (2006)   for

reduction of sentence.      We have reviewed the record and find no

reversible error.    Accordingly, we affirm for the reasons stated

by the district court.       United States v. Wright, No. 5:01-cr-

00005-RLV-12 (W.D.N.C. Mar. 8, 2012).            We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                AFFIRMED




                                      2